

115 S420 IS: Iran Terror-Free Skies Act of 2017
U.S. Senate
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 420IN THE SENATE OF THE UNITED STATESFebruary 16, 2017Mr. Rubio (for himself, Mr. Cornyn, Mr. Sasse, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo require the President to report on the use by the Government of Iran of commercial aircraft and
			 related services for illicit military or other activities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Iran Terror-Free Skies Act of 2017. 2.FindingsCongress finds the following:
 (1)Iran is designated as the world’s foremost state sponsor of terrorism and a direct threat to the national security of the United States and United States allies.
 (2)Iran, through its Islamic Revolutionary Guard Corps (in this section referred to as the IRGC), provides material and financial support to foreign terrorist organizations, including Hamas, Hezbollah, and Kata’ib Hezbollah, as well as to the regime of Bashar al-Assad in Syria, which is responsible for more than 400,000 civilian deaths.
 (3)Iran has systematically employed its national air carrier, Iran Air, as well as numerous private and publicly owned Iranian and Syrian air carriers, including Mahan Air, to ferry weapons, troops, and military equipment on behalf of the IRGC and Iran’s Ministry of Defense and Armed Forces Logistics (in this section referred to as MODAFL) to foreign terrorist organizations and rogue regimes around the world.
 (4)On June 23, 2011, the United States Department of the Treasury designated Iran Air for the imposition of sanctions pursuant to Executive Order 13382 (50 U.S.C. 1701 note; relating to blocking property of weapons of mass destruction delivery system proliferators and their supporters) for providing material support and services to the IRGC, including shipping military-related equipment on behalf of the IRGC since 2006 and transporting rockets or missiles to Syria.
 (5)On January 16, 2016, Iran Air was removed from the list of specially designated nationals and blocked persons by the Department of the Treasury even though Iran Air had not ceased its illicit and sanctionable activity.
 (6)Iran Air remains owned and operated by the Government of Iran and has, since January 16, 2016, flown numerous unscheduled flights on well-known weapons supply routes between Iran and Syria.
 (7)In correspondence with Members of Congress, the Secretary of the Treasury has refused to confirm that Iran Air has ceased its illicit activity. In a November 23, 2016, letter to Representative Peter Roskam, Thomas Patrick Maloney, Senior Advisor in the Office of Legislative Affairs of the Department of the Treasury wrote: The United States retains the ability to designate any individual or entity that engages in sanctionable activities under our authorities targeting conduct outside the scope of the JCPOA, including Iran’s support for terrorism, human rights abuses, ballistic missile program, and other destabilizing activities in the region..
 (8)Evidence supports that, despite being removed from the list of specially designated nationals and blocked persons on January 16, 2016, Iran Air has continued its illicit and sanctionable activity in support of the IRGC, MODAFL, Hezbollah, and the Bashar al-Assad regime since January 16, 2016.
			3.Report on use by the Government of Iran of commercial aircraft and related services for illicit
			 military or other activities
 (a)ReportNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the President, in consultation with the Secretary of Defense, the Secretary of State, and the Director of National Intelligence, shall submit to the appropriate congressional committees a report on use by the Government of Iran of commercial aircraft and related services for illicit military or other activities during—
 (1)in the case of the first report, the 5-year period preceding submission of the report; and (2)in the case of any subsequent report, the 180-day period preceding submission of the report.
 (b)Elements of reportThe report required under subsection (a) shall include a description of the extent to which— (1)the Government of Iran has used commercial aircraft, including aircraft of Iran Air, or related services to transport illicit cargo to or from Iran, including military goods, weapons, military personnel, military-related electronic parts and mechanical equipment, or rocket or missile components;
 (2)the commercial aviation sector of Iran, including Iran Air, has provided financial, material, or technological support to the Islamic Revolutionary Guard Corps, Iran’s Ministry of Defense and Armed Forces Logistics, the regime of Bashar al-Assad in Syria, Hezbollah, Hamas, Kata’ib Hezbollah, any other organization designated as a foreign terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189), or any person on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury; and
 (3)foreign governments and persons have facilitated the activities described in paragraph (1), including allowing the use of airports, services, or other resources.
 (c)Effect of determinationIf, in a report submitted under this section, the President determines that Iran Air or any other Iranian commercial air carrier has used commercial aircraft for illicit military purposes on or after January 16, 2016, the President shall, not later than 90 days after making that determination, include the air carrier on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury.
 (d)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
 (2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.
 4.SunsetThis Act shall cease to be effective on the date that is 30 days after the date on which the President certifies to Congress that the Government of Iran has ceased providing support for acts of international terrorism.